Title: To Benjamin Franklin from Landais, 28 February 1780
From: Landais, Pierre
To: Franklin, Benjamin


Please Your Excellency.
Paris fy 28. 1780.
In the answer you favoured me with dated feby 12, you Say that I am pleased to blame you. I beg you Pardon, it dont became me to blame, but I may Say that I have been detained here by Your Excy Order, and ask for a passage for America. I ask at the Same time your order for my Staying here all that time, Since you have in your hand the first order you gave me to that purpose.
When I asked your Excy the favour of ordering my truncks &c to be put ashore, since you had been pleased to give the Command of the frigate Alliance to Cap. Jones, which had been Confided to me by Congress, Your Excellency told me to write, for them, my Self. I Observed to you, the impossibility of my writing to Cap. Jones in the present Circumstances, and that they could not be landed without his Consent, The Same difficulty remains yet at present.
Your Excellency Says that I had received a Considerable Sume of money, as to that money I have either Spent in coming from holland or for the time I was in Paris Since I came by your order is but fifty Louis d’or Beside what I received in Holland.
As to money your Excy know that I have received none not even a Coat that was offered to me in Brest by Mr John Adam from your Excy upon what was due to me, which I thought not acceptable. I have Spent for my expence in the Ship’s Service, postage of Letters & and have never charged or receive a farthing upon no accounts;— Therefore I have Spent good deal for thoses triffles and for my Own Expences. So I beg as a favour that I may receive what is due to me, for prizes money and monthly pay Since I am in Europe that I may remit the money I have Spent Since that time where I took it from.
Your Excellency See by the above that I ask for my passage for America my adoptive Country to be tryed; an order for my staying in france till I go their; my trunks &c to be remitted at the adgent Sealed up, for I will not receive them till I have Seen wheither all what I left in them is their Still; My money-prize Shear, and monthly pay Since I am in Europe; or Your Excellency Refusal in writing to thoses articles you Shall not think proper to Grant me.
I am with Respect Your Excellency’s Most Obedient & Most humble Servant
P. Landais


Excellency Bn Franklin Minister plenipy. Of the united States of America

 Notation: P Landais 28 Feb 1780